          Case 2:12-cr-00322-JAM Document 349 Filed 09/07/21 Page 1 of 4


                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA
                                                          Case No. 2:12-cr-00322-JAM

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 ALEKSANDR LASTOVSKIY


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
 Case 2:12-cr-00322-JAM Document 349 Filed 09/07/21 Page 2 of 4


               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                          2
         Case 2:12-cr-00322-JAM Document 349 Filed 09/07/21 Page 3 of 4




           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

First, Defendant failed to exhaust his administrative remedies. See Opp’n at 4-5, 7-8, ECF No.

344; see also Reply at 1-3, ECF No. 348 (conceding the exhaustion failure but asking the Court to

exercise its discretion and overlook this failure). Second, even if the Court were to overlook

Defendant’s failure to exhaust, the Court finds Defendant failed to establish that extraordinary and

compelling circumstances warrant termination or reduction of his sentence. His high blood

pressure coupled with the COVID-19 pandemic do not rise to the level of "extraordinary and

compelling circumstances." See United States v. Eberhart, 448 F. Supp. 3d 1086, 1090 (N.D. Cal.

2020) ("General concerns about possible exposure to COVID-19 do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence.")

       Further, Defendant has served less than 40% of his sentence. Opp’n at 11. Given the

serious nature of his crime, a reduction in sentence at this time would undermine the 18 U.S.C. §

3553 sentencing factors by minimizing the original sentence's deterrent effect. Accordingly,

Defendant's Motion is DENIED.


                                                  3
         Case 2:12-cr-00322-JAM Document 349 Filed 09/07/21 Page 4 of 4


           DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated: Sept. 3, 2021


                                                     UNITED STATES DISTRICT JUDGE




                                                 4
